                                          Case 5:20-cv-05799-LHK Document 409 Filed 12/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                   Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                       Plaintiffs,
 United States District Court




                                                                                          ORDER RE: RESPONSE TO
                                  13                                                      DEFENDANTS’ MOTION FOR
                                                 v.                                       PARTIAL RELIEF FROM NON-
                                  14                                                      DISPOSITIVE PRETRIAL ORDER OF
                                         WILBUR L. ROSS, et al.,                          MAGISTRATE JUDGES
                                  15
                                                       Defendants.                        Re: Dkt. No. 408
                                  16

                                  17
                                              On Saturday, December 26, 2020, Defendants filed a motion for partial relief from a non-
                                  18
                                       dispositive pretrial order of magistrate judges (ECF No. 407). ECF No. 408. Defendants ask the
                                  19
                                       Court to vacate ECF No. 407 to the extent it requires Defendants to produce documents that the
                                  20
                                       Department of Commerce has concluded are not responsive to Plaintiffs’ discovery requests. ECF
                                  21
                                       No. 408-2. Plaintiffs shall meet and confer with Defendants then file a response by Monday,
                                  22
                                       December 28, 2020 at 3 p.m. Pacific time.
                                  23
                                       IT IS SO ORDERED.
                                  24
                                       Dated: December 26, 2020
                                  25
                                                                                      ______________________________________
                                  26                                                  LUCY H. KOH
                                                                                      United States District Judge
                                  27
                                                                                       1
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER RE: RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL RELIEF FROM NON-DISPOSITIVE
                                       PRETRIAL ORDER OF MAGISTRATE JUDGES
